[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                       FOR THE ELEVENTH CIRCUIT
                                                U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              August 31, 2005
                               No. 04-15598                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                           Agency No. A95-885-991

JOEL UMBA MUANDA,

                                                       Petitioner-Appellant,

      versus

U.S. ATTORNEY GENERAL,

                                                       Respondent-Appellee.

                        __________________________

                        Petition for Review of a Decision
                      of the Board of Immigration Appeals
                         _________________________

                              (August 31, 2005)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      Joel Umba Muanda, a native and citizen of the Democratic Republic of

Congo (the “DCR”), petitions through counsel for review of the Immigration
Judge’s (“IJ’s”) order directing that he be removed to the DCR and denying his

claims for asylum and withholding of removal under the Immigration and

Naturalization Act (“INA”) and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman and Degrading Treatment or

Punishment (“CAT”), which order became the final agency determination when

the Board of Immigration Appeals (“BIA”) summarily affirmed the IJ’s decision

without an opinion. Mendoza v. United States Att’y Gen., 327 F.3d 1283, 1284

n.1 (11th Cir. 2003). Because the petitioner’s removal proceedings commenced

after April 1, 1997, the effective date of the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996, Pub. L. No. 104-208, 110 Stat. 3009 (1996)

(“IIRIRA”), this case is governed by the permanent provisions of the INA, as

amended by IIRIRA. Gonzalez-Oropeza v. United States Att’y Gen., 321 F.3d

1331, 1332 (11th Cir. 2003).

      On appeal, Muanda argues that (1) the IJ erred in making an adverse

credibility determination based on an incomplete record, and (2) the IJ did not

properly weigh the factors relating to Muanda’s credibility. With respect to his

incomplete record argument, Muanda (1) contends that at least 40 pages of

exhibits were identified as being missing from the IJ’s materials at the beginning

of the hearing, (2) concedes that the materials were photocopied during the

                                         2
proceedings, and (3) avers that consideration of these materials would have

bolstered Muanda’s credibility. With respect to his argument that the IJ

improperly weighed the factors relating to Muanda’s credibility, Muanda contends

that certain examples of inconsistency and irrationality cited by the IJ could be

properly discounted or otherwise explained.

      The IJ’s factual determinations are reviewed under the substantial evidence

test, and we “must affirm the [IJ’s] decision if it is ‘supported by reasonable,

substantial, and probative evidence on the record considered as a whole.’” Id. at

1283-84 (citation omitted). “Credibility determinations likewise are reviewed

under the substantial evidence test.” D-Muhumed v. United States Att’y Gen., 388

F.3d 814, 818 (11th Cir. 2004). “Once an adverse credibility finding is made, the

burden is on the applicant alien to show that the IJ’s credibility decision was not

supported by ‘specific, cogent reasons’ or was not based on substantial evidence.”

Forgue v. United States Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). “A

credibility determination, like any fact finding, may not be overturned unless the

record compels it.” Id. (internal quotations and citations omitted).

      “Considering the totality of the circumstance, and all relevant factors, a trier

of fact may base a credibility determination on the demeanor, candor, or

responsiveness of the applicant . . ., the inherent plausibility of the applicant’s . . .

                                            3
account, the consistency between of the applicant’s . . . written and oral statements

. . ., the internal consistency of each such statement, the consistency of such

statements with other evidence of record (including the reports of the Department

of State on country conditions), and any inaccuracies or falsehoods in such

statements, without regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim, or any other relevant factor.” 8 U.S.C. §

1158(b)(1)(B)(iii).1

       An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is

       any person who is outside any country of such person’s nationality . .
       ., and who is unable or unwilling to return to, and is unable or
       unwilling to avail himself or herself of the protection of, that country
       because of persecution or a well-founded fear of persecution on
       account of race, religion, nationality, membership in a particular
       social group, or political opinion . . .

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory “refugee” status. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284. To

establish asylum eligibility, the alien must, with specific and credible evidence,


       1
        This section was added to Section 1158(b) on May 11, 2005 pursuant to the Real ID Act.
Real ID Act, Pub. L. No. 109-13, 119 Stat. 231, 302 (codified at 8 U.S.C.§ 1158(b)(1)(B)(iii)).

                                              4
establish (1) past persecution on account of a statutorily listed factor, or (2) a

“well-founded fear” that the statutorily listed factor will cause such future

persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287.

      An alien seeking withholding of removal under the INA must show that his

life or freedom would “more likely than not” be threatened upon return to his

country because of, among other things, his political opinion. Mendoza, 327 F.3d

at 1287. This standard is more stringent than the “well-founded fear” standard for

asylum; thus, if an applicant is unable to meet the “well founded fear” standard for

asylum, he generally is unable to qualify for withholding of removal. See, e.g., Al

Najjar, 257 F.3d at 1292-93.

      Upon review of the record, and having considered the briefs of the parties,

we discern no reversible error.

      First, the record shows that the IJ considered the exhibits that were missing

at the beginning of the asylum hearing. Approximately 89 pages of exhibits

submitted by Muanda were missing from the IJ’s record. This material was copied

for the IJ during the course of the hearing. Included in this missing material were

Muanda’s employment card and work verification letters. The IJ, in his decision,

cited to these work verification letters, specifically identifying the pages where

they could be found, indicating that he reviewed the missing material.

                                           5
      Second, the IJ properly gave specific, cogent reasons for his credibility

determination. See Forgue, 401 F.3d at 1287. In making his adverse credibility

finding, the IJ took into account Muanda’s demeanor while testifying and the

rationality, consistency, and believability of his testimony. See 8 U.S.C. §

1158(b)(1)(B)(iii). Moreover, the IJ also explained in detail his reasons for

finding Muanda’s testimony irrational, inconsistent, and unbelievable, and

substantial evidence supports the IJ’s conclusion that Muanda was not credible

when he claimed that he had suffered past persecution in the DCR. See

D-Muhumed, 388 F.3d at 818.

      Muanda testified that (1) in 1996, he attended a meeting with the minister of

education and the national head of the National Teachers’ Union (the “Union”)

and, (2) in 2001, Albert Amuri personally rescued Muanda from prison, in full

view of other military personnel, and helped him escape to the United States.

However, the IJ found this testimony implausible because (1) Muanda was one of

at least 24 regional leaders of the Union and none of the other regional leaders

were in attendance at the meeting, and (2) Amuri was the head of the

government’s security services and the uncle of the President of the DCR, who, if

the testimony is to be believed, risked personal injury and position and status

within the government and did so in full view of other military personnel.

                                          6
      The record also contains examples of inconsistency between Muanda’s

testimony at the hearing and his testimony at his asylum interview or his written

affidavit. These examples include (1) his testimony at the hearing that four

individuals, Amuri, himself, and two bodyguards, went to the United States

Embassy to get his visa versus his written affidavit, which stated that he went with

Amuri, the field officer, and others from Gideons International to the embassy to

get his visa; (2) his testimony at the hearing that soldiers broke down the door to

arrest him after the May 2001 strike versus his testimony to the asylum officer that

there was no forced entry during this arrest; and (3) his testimony at the hearing

that Amuri personally rescued him versus his affidavit stating that “a soldier”

rescued him.

      Last, because Muanda produced corroborating evidence, we must determine

whether substantial evidence supports the IJ’s finding that Muanda failed to

establish past persecution or a well-founded fear of future persecution. See

Forgue, 401 F.3d at 1287-88 (holding that, where an applicant produces no

evidence other than his testimony, an adverse credibility determination is alone

sufficient to support the denial of an asylum application and noting that, where an

applicant produces other evidence of persecution, the IJ must consider that

evidence, and it is not sufficient for the IJ to rely solely on the adverse credibility

                                           7
determination). The record reflects that the IJ considered the corroborating

evidence and rejected it as implausible or inconsistent and, thus, not credible. For

example, the IJ found that (1) the work verification letters, submitted as exhibits

and stating that Muanda was continuously employed from 1982 to 1991,

contradicted Muanda’s testimony that he had been absent from November 30,

1996 through July 1997 and from May 2001 to the end of that school year, and (2)

it did not seem “rationale or believable” that Amuri would allow his wife and son

to provide documentary evidence of his activities against the DCR, that is, letters

in support of Muanda that were also submitted as exhibits. Moreover, the IJ noted

his concern that the State Department’s country reports for 1996 and 2001 make

no mention of the strikes called by his union (which Muanda alleges were of

national concern and were criticized by the country’s president over national

radio), and the arrests of its leaders, even though these documents do report the

national strikes of other unions and the arrests of their leaders.

      Because (1) the IJ’s finding that Muanda’s testimony was not credible is

supported by substantial evidence, and (2) the IJ properly considered the

corroborating evidence, substantial evidence supports the IJ’s finding that Muanda

failed to establish past persecution or a well-founded fear of future persecution

and, thus, the IJ’s denial of Muanda’s asylum application. See Forgue, 401 F.3d at

                                           8
1287. Because Muanda has failed to establish a claim of asylum on the merits, he

necessarily fails to establish eligibility for withholding of removal or protection

under the CAT. See id. at 1288 n.4. Accordingly, we deny the petition for review.

      PETITION DENIED.




                                          9